761 N.W.2d 87 (2008)
Mark S. MARTIN, Plaintiff-Appellee,
v.
EATON CORPORATION, Defendant-Appellant.
Docket No. 134950. COA No. 276134.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the application for leave to appeal the August 16, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J. (dissenting).
I dissent from the order remanding this case to the Court of Appeals as on leave *88 granted for reconsideration in light of Stokes v. Chrysler LLC, 481 Mich. 266, 750 N.W.2d 129 (2008).
Because I dissented from the majority opinion in Stokes, I would grant leave to appeal in this case to consider whether the Stokes majority reached the correct decision in Stokes.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.